MEMORANDUM **
*987Alejandra Hernandez-Oeampo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Hernandez-Ocampo’s sole contention on appeal is that the BIA’s streamlining regulations violate her procedural due process rights. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
The clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.